(Por la corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede con la asistencia de ambas partes, apareciendo que la sentencia apelada fué dictada con fecha 21 de octubre de 1931 y notificada al apelante en el mismo día, que el escrito de apelación fué radicado en 20 de noviembre de 1931 y notificado a la parte contraria fuera de término, el dip 21 de noviembre de 1931 por correo cer-tificado, examinados los casos citados por el apelante, o sean Tettamauzi et al. v. Zeno, 24 D.P.R. 53; Noriega v. Sucesión Colón, 40 D.P.R. 452 y Mitchell v. California, 154 Cal. 734, y especialmente el último a la luz de la Ley No. 27, aprobada en 27 de noviembre de 1917, página 275, enmen-dada por la Ley No. 81, de junio 26, 1919., página 675, por la cual no se ha cambiado el- período dentro del cual es requi-sito esencial para perfeccionar una apelación tanto la noti-ficación del escrito de apelación como la radicación de ésta en la secretaría de la corte de distrito, se desestima por falta de jurisdicción el presente recurso.